10 Ill. App. 2d 490 (1956)
135 N.E.2d 113
Emily Weiner, William Weiner, and Barbara Weiner, a Minor, by William Weiner, Her Father and Next Friend, Appellants,
v.
Patrick Battista and Arlene Battista, Appellees.
Gen. No. 46,810.
Illinois Appellate Court  First District, Second Division.
May 29, 1956.
Released for publication June 19, 1956.
Arthur S. Gomberg, and Joe Reiff, for appellants.
Samuel Nineberg, of counsel.
Crowe, Yates, Abrahamson & Fisk, for appellees.
Burt A. Crowe, of counsel.
(Abstract of Decision.)
Opinion by JUDGE SCHWARTZ.
Judgment affirmed.
Not to be published in full.